DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on April 27, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendment to the claims.
The objections to the specification in the previous office action have been withdrawn in light of the amendment to the specification.

Election/Restrictions
Claim 1 is directed to an allowable wire insertion system for the reasons noted below. Claim 15 is directed to the process of inserting a wire, which was previously withdrawn from consideration as a result of a restriction requirement.  
Claims 15 through 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104, as Claim 15, directed to the invention of a process of inserting a wire, requires all the structural limitations of the allowable wire insertion system claim, e.g. Claim 1.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II as set forth in the Office action mailed on October 7, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 5 of U.S. Patent No. 10,109,974.  Although the claims at issue are not identical, they are not patentably distinct from each other.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the claims of the patent and, if so, whether those differences render the claims patentably distinct.
It is clear that all of the elements found in Claims 1, 4 and 5 of the instant application are found in Claims 1 and 5 of the patent.   The difference between Claims 1, 4 and 5 of the instant application and Claims 1 and 5 of the patent lies in the fact that the patent claim includes many more elements and is therefore, much more specific.  Thus, the invention of Claims 1 and 5 of the patent is in effect a “species” of the “generic” invention of Claims 1, 4 and 5 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since at least Claims 1, 4 and 5 of the instant application are each anticipated by Claims 1 and 5 of the patent, they are not patentably distinct from each other.

Response to Arguments
Applicants’ arguments [on page 9 of the submission] with respect to Claim 14 have been fully considered, but are now moot because the new ground of rejection below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ have deferred [page 9 of submission] any arguments as to the Double Patenting Rejection.

Claim Rejections - 35 USC § 102
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2014/0353361 to Numata et al (hereinafter “Numata”).
Numata discloses a wire insertion system (e.g. in Fig. 1) comprising:
a fixture (e.g. 11) including a plurality of cavities (e.g. 13, 14, Fig. 1) thereon;
a gripper (e.g. 4, 16) configured to interface with the fixture [via wire 1] and to movably support a wire (e.g. 1) with respect to one of the plurality of cavities of the fixture (e.g. Fig. 2A); and
a first vibrating element (e.g. 12) connected to the gripper [via wire 1] and configured to vibrate the gripper when the gripper supports the wire (e.g. ¶ [0029]).

Allowable Subject Matter
Claim 1, as now amended, overcomes the prior art.  The prior art does not teach a grommet that is included with a fixture, where a wire is inserted into a cavity of the grommet.  Claim 15, as now amended, requires all of the structural elements of Claim 1.
Accordingly, Claims 1 through 5, 8 through 13 and 15 through 27 have been allowed.

Conclusion
Applicants’ amendment filed with the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896